Barrett, J.,
(concurring.) The purchaser, in his motion papers, questioned the authority of the attorneys for the nonresidents, and stated that he had been unable to find any such authority. That at least put upon those seeking to uphold the judgment the.burden of meeting such doubts by clear proof of authority, verified in such a manner as to furnish lasting evidence upon the record. It certainly was not the purchaser’s duty to go or send Abroad to find and file such record proof. I also feel that a purchaser should not be required to take title in a case where the plaintiff’s attorney was never Apparently substituted by any order of the court, and where there is not the .slightest record evidence of his right to enter the case at all.